denied the motion as procedurally barred. Appellant's motion was filed
                more than twelve years after issuance of the remittitur on direct appeal on
                July 9, 2001.   Sutton v. State, Docket No. 34165 (Order of Affirmance,
                June 11, 2001). Thus, appellant's motion was untimely filed.      See NRS
                34.726(1). Moreover, appellant's motion was an abuse of the writ as he
                raised claims new and different from those raised in his previous
                petitions. 2 See NRS 34.810(2). Appellant's motion was procedurally
                barred absent a demonstration of good cause and actual prejudice.       See
                NRS 34.726(1); NRS 34.810(3).
                            Appellant claimed that the procedural bars did not apply
                because he suffered from a fundamental miscarriage of justice. In order to
                demonstrate a fundamental miscarriage of justice, a petitioner must make
                a colorable showing of actual innocence—factual innocence, not legal
                innocence. Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001);
                Calderon v. Thompson, 523 U.S. 538, 559 (1998). Appellant did not
                demonstrate actual innocence as his claims involved legal innocence and
                appellant failed to demonstrate that they were based upon newly
                discovered evidence. Therefore, appellant failed to show that "it is more
                likely than not that no reasonable juror would have convicted him in light
                of. . . new evidence." Calderon, 523 U.S. at 559 (quoting Schlup v. Delo,
                513 U.S. 298, 327 (1995)); see also Pellegrini, 117 Nev. at 887, 34 P.3d at
                537; Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996).


                      2Sutton v. State, Docket No. 40477 (Order of Affirmance, July 8,
                2004); Sutton v. State, Docket No. 53466 (Order of Affirmance, January
                12, 2010); Sutton v. State, Docket No. 64244 (Order of Affirmance, June
                11, 2014).



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 19474
                                Because the district court did not err in denying the motion,
                    we
                                ORDER the judgment of the district court AFFIRMED.




                                                       Hardesty


                                                                                    J.
                                                       Douglas




                    cc:   Hon. Jennifer P. Togliatti, District Judge
                          Kevin Devon Sutton
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    efe.